UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4643


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COURTNEY LEE DUNN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:09-cr-00293-FL-1)


Submitted:   December 15, 2010            Decided:   January 10, 2011


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Yvonne V. Watford McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Courtney Lee Dunn pleaded guilty to possession of a

firearm       after   having      previously         been       convicted     of     a    crime

punishable      by    a   term    of   imprisonment         exceeding        one    year,    in

violation of 18 U.S.C. § 922(g)(1) (2006).                            The district court

sentenced Dunn to 108 months of imprisonment and he now appeals.

Finding no error, we affirm.

               Dunn first challenges the district court’s imposition

of a departure sentence pursuant to U.S. Sentencing Guidelines

Manual    (“USSG”)        § 4A1.3      (2009).        We    review      a    sentence       for

reasonableness,           applying      an    abuse        of    discretion         standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States    v.    Layton,     564     F.3d     330,    335    (4th      Cir.    2009),      cert.

denied, 130 S. Ct. 290 (2009).                    In so doing, we first examine

the     sentence      for    “significant           procedural        error,”       including

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on    clearly      erroneous        facts,    or       failing      to    adequately

explain the chosen sentence . . . .”                            Gall, 552 U.S. at 51.

Finally, this court considers the substantive reasonableness of

the     sentence,     “tak[ing]        into       account       the    totality      of     the

circumstances, including the extent of any variance from the

Guidelines range.”          Id.

                                              2
               When    reviewing     a    departure,            this        court    considers

“whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                                   United

States    v.    Hernandez-Villanueva,              473       F.3d    118,    123     (4th    Cir.

2007).      Under USSG § 4A1.3(a)(1), “[i]f reliable information

indicates       that    the     defendant’s             criminal        history       category

substantially          under-represents                the      seriousness           of      the

defendant’s       criminal      history           or     the        likelihood       that     the

defendant will commit other crimes, an upward departure may be

warranted.”            We     have   thoroughly              reviewed       the     record    and

conclude that the district court’s decision to upwardly depart

was reasonable, the extent of the departure is reasonable and

supported by the record, and the court adequately explained both

its decision to depart and the extent of its departure.

               Dunn next argues that the court failed to adequately

explain the chosen sentence.                  A district court must conduct an

“individualized        assessment”       of       the    particular         facts     of     every

sentence, whether the court imposes a sentence above, below, or

within the guidelines range.              United States v. Carter, 564 F.3d

325,     330    (4th    Cir.    2009).             While       “[t]his        individualized

assessment need not be elaborate or lengthy, . . . it must

provide a rationale tailored to the particular case at hand and

adequate to permit meaningful appellate review.”                                    Id. at 330

                                              3
(internal quotation marks and citation omitted).                              In addition,

“[w]here       [the       parties]         present[]      nonfrivolous        reasons    for

imposing    a    .    .    .    sentence        [outside      the   advisory      Guidelines

range,]    .    .     .   a    district         judge   should      address   the   party’s

arguments and explain why he has rejected those arguments.”                              Id.

at 328 (internal quotation marks and citation omitted).                              Having

reviewed       the    record,        we    conclude      that    the   district      court’s

extensive      statements         at      sentencing     sufficiently        explained   the

court’s rationale underlying the sentence, and that the court

adequately      responded            to   the    parties’     nonfrivolous        sentencing

arguments.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions           are     adequately       presented      in   the    materials

before    the    court         and    argument        would   not    aid    the   decisional

process.

                                                                                    AFFIRMED




                                                  4